DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed on 16 February 2021.
Claims 1, 11, and 20 are amended.
Claims 1, 3-11, and 13-20 have been examined. 

Response to Arguments
In response to Applicant’s remarks filed on 16 February 2021:
a.	Applicant's arguments with respect to the 35 U.S.C. 103 rejections of the pending claims are moot in view of new ground(s) of rejection presented hereon, as detailed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lawson, Nathaniel J. (U.S. Patent No. 9,720,925 B1, hereinafter referred to as Lawson) in view of Wyatt et al. (U.S. Patent Application Publication No. 20150302182 A1, hereinafter referred to as Wyatt).
As to claim 1, Lawson teaches a method of detecting similar applications, comprising:
receiving an input command for detecting an application which is implemented on a certain operating system (OS) and is at least similar to a certain application (see Lawson col. 35 L33-49 and Fig. 20: at step 2002, a user inputs a file and requests a software similarity search);
collecting information of the application implemented on the certain OS and information of the certain application, the information of the application implemented on the certain OS including a unique identification (ID) (see Lawson col. 35 L33-49: for the purpose of comparing software, the system obtains file names; Note: file names, as taught by Lawson, correspond to the claimed unique identification (ID)) and string information of the application (see Lawson col. 24 L50-58: the system extracts string information from the application binary), and the information of the certain application including a unique ID (see Lawson col. 35 L33-49: for the purpose of comparing software, the system obtains file names; Note: file names, as taught by Lawson, correspond to the claimed unique identification (ID)) and string information of the certain application (see Lawson col. 24 L50-58: the system extracts string information from the application binary);
individually comparing each piece of the collected information of the application implemented on the certain OS to each corresponding piece of the collected information of the certain application (see Lawson col. 27 L21-26 and Fig. 15: the system pairwise component analysis between corresponding features of two software programs);
classifying the application as an identical application in response to at least one individual comparison resulting in the determination of the identical application (see Lawson col. 28 L27-65: the system performs exact matching based on hashes of the executable software files);
obtaining, in response to each individual comparison not resulting in the determination of the identical application, a first similarity value of the application, based on the comparison results (see Lawson col. 25 L45-50: the system scores the quality of a match between executable files; Note: Lawson’s match quality score corresponds to the claimed first similarity value);
comparing the first similarity value to a first threshold defining the identical application (see Lawson col. 25 L31-36: NEARLY_IDENTICAL threshold) and a second threshold defining a similar application (see Lawson col. 25 L31-36: the MATCH threshold identifies executable files that are similar);
classifying the application as the identical application (see Lawson col. 26 L4-13: executable files with a score greater than the NEARLY_IDENTICAL threshold are assigned to the NearlyIdentical group) or the similar application based on the comparison result (see Lawson col. 26 L4-13: executable files with a score greater than the MATCH threshold are assigned to the Match group); and
displaying the classification result (see Lawson col. 26 L11-13: the NearlyIdentical and Match groups are returned as final results; and see Lawson col. 27 L26-33 and Fig. 16: a similarity report shows the matching pairs of executable files).
Lawson does not appear to explicitly disclose the information of the application implemented on the certain OS including an icon image, and the information of the certain application including an icon image.
However, Wyatt teaches:
collecting information of the application implemented on the certain OS and information of the certain application (see Wyatt para. 0334: the system obtains application metadata for comparison), the information of the application implemented on the certain OS including an icon image, and the information of the certain application including an icon image (see Wyatt para. 0340: icon images are compared);
comparing the collected information of the application implemented on the certain OS to the collected information of the certain application (see Wyatt para. 0340: icon images are compared); and
obtaining a first similarity value of the application, based on the comparison results (see Wyatt para. 0339-0340: the system measures a degree of similarity based on the comparison of icon images and other application metadata).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lawson to include the teachings of Wyatt because comparison of icon images help determine the degree of similarity between applications (see Wyatt para. 0339-0340).

As to claim 11, Lawson teaches an electronic device (see Lawson col. 2 L18-35: the invention is implemented as a computer system comprising a memory storing instructions for execution by a processor), comprising:
a communication module configured to communicate with one or more other electronic devices (see Lawson col. 2 L58-67 and Fig. 1: the computer system 102 comprises a network interface adapter for communication with client device 106);
a display configured to provide a user interface (see Lawson col. 5 L8-11 and Fig. 1: system 102 comprises frontend 104, which provides a user interface; and see Lawson col. 27 L26-36 and Fig. 16: in an illustrative example, the system displays a graphical report, which the user can click on to display further details);
a memory configured to store instructions (see Lawson col. 2 L18-35: the invention is implemented as a computer system comprising a memory storing instructions for execution by a processor); and
a processor (see Lawson col. 2 L18-35: the invention is implemented as a computer system comprising a processor) electrically connected to the communication module (see Lawson col. 2 L58-67 and Fig. 1: the computer system 102 comprises a network interface adapter), the display (see Lawson col. 5 L8-11 and Fig. 1: system 102 comprises frontend 104, which provides a user interface) and the memory (see Lawson col. 2 L18-35: the invention is implemented as a computer system comprising a memory storing instructions for execution by a processor),
wherein the memory is further configured to store instructions that enable the processor to (see Lawson col. 2 L18-35: the invention is implemented as a computer system comprising a memory storing instructions for execution by a processor):
receive an input command for detecting an application which is implemented on a certain operating system (OS) and is at least similar to a certain application (see Lawson col. 35 L33-49 and Fig. 20: at step 2002, a user inputs a file and requests a software similarity search);
collect information of the application implemented on the certain OS and information of the certain application, the information of the application implemented on the certain OS including a unique identification (ID) (see Lawson col. 35 L33-49: for the purpose of comparing software, the system obtains file names; Note: file names, as taught by Lawson, correspond to the claimed unique identification (ID)) and string information of the application (see Lawson col. 24 L50-58: the system extracts string information from the application binary), and the information of the certain application including a unique ID (see Lawson col. 35 L33-49: for the purpose of comparing software, the system obtains file names; Note: file names, as taught by Lawson, correspond to the claimed unique identification (ID)) and string information of the certain application (see Lawson col. 24 L50-58: the system extracts string information from the application binary);
individually compare each piece of the collected information of the application implemented on the certain OS to each corresponding piece of the collected information of the certain application (see Lawson col. 27 L21-26 and Fig. 15: the system pairwise component analysis between corresponding features of two software programs);
classify the application as an identical application in response to at least one individual comparison resulting in the determination of the identical application (see Lawson col. 28 L27-65: the system performs exact matching based on hashes of the executable software files);
obtain, in response to each individual comparison not resulting in the determination of the identical application, a first similarity value of the application, based on the comparison results (see Lawson col. 25 L45-50: the system scores the quality of a match between executable files; Note: Lawson’s match quality score corresponds to the claimed first similarity value);
compare the first similarity value to a first threshold defining the identical application (see Lawson col. 25 L31-36: NEARLY_IDENTICAL threshold) and a second threshold defining a similar application (see Lawson col. 25 L31-36: the MATCH threshold identifies executable files that are similar);
classify the application as the identical application (see Lawson col. 26 L4-13: executable files with a score greater than the NEARLY_IDENTICAL threshold are assigned to the NearlyIdentical group) or the similar application based on the comparison result (see Lawson col. 26 L4-13: executable files with a score greater than the MATCH threshold are assigned to the Match group); and
control the display to display the classification result (see Lawson col. 26 L11-13: the NearlyIdentical and Match groups are returned as final results; and see Lawson col. 27 L26-33 and Fig. 16: a similarity report shows the matching pairs of executable files).
Lawson does not appear to explicitly disclose the information of the application implemented on the certain OS including an icon image, and the information of the certain application including an icon image.
However, Wyatt teaches:
collecting information of the application implemented on the certain OS and information of the certain application (see Wyatt para. 0334: the system obtains application metadata for comparison), the information of the application implemented on the certain OS including an icon image, and the information of the certain application including an icon image (see Wyatt para. 0340: icon images are compared);
comparing the collected information of the application implemented on the certain OS to the collected information of the certain application (see Wyatt para. 0340: icon images are compared); and
obtaining a first similarity value of the application, based on the comparison results (see Wyatt para. 0339-0340: the system measures a degree of similarity based on the comparison of icon images and other application metadata).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lawson to include the teachings of Wyatt because comparison of icon images help determine the degree of similarity between applications (see Wyatt para. 0339-0340).

As to claim 20, Lawson teaches a system for detecting similar applications, comprising:
an electronic device (see Lawson col. 3 L110-13 and Fig. 1: user client device 106); and
a server (see Lawson col. 2 L18-35: the invention is implemented as a computer system comprising a memory storing instructions for execution by a processor; and see Lawson col. 2 L58-63 and Fig. 1: system 102 is a computer server),
wherein the electronic device is configured to receive an input command for detecting an application which is implemented on a certain operating system (OS) and is at least similar to a certain application (see Lawson col. 35 L33-49 and Fig. 20: at step 2002, a user inputs a file and requests a software similarity search); transmit the input command to the server (see Lawson Fig. 1: client device 106 communicates with server system 102); receive a classification result from the server (see Lawson col. 26 L11-13: the NearlyIdentical and Match groups are returned as final results); and display the classification result (see Lawson col. 27 L26-33 and Fig. 16: a similarity report shows the matching pairs of executable files); and
the server is configured to receive the input command from the electronic device (see Lawson col. 35 L33-49 and Fig. 20: at step 2002, a user inputs a file and requests a software similarity search; and see Lawson Fig. 1: client device 106 communicates with server system 102); collect information of the application implemented on the certain OS and information of the certain application, the information of the application implemented on the certain OS including a unique identification (ID) (see Lawson col. 35 L33-49: for the purpose of comparing software, the system obtains file names; Note: file names, as taught by Lawson, correspond to the claimed unique identification (ID)) and string information of the application (see Lawson col. 24 L50-58: the system extracts string information from the application binary), and the information of the certain application including a unique ID (see Lawson col. 35 L33-49: for the purpose of comparing software, the system obtains file names; Note: file names, as taught by Lawson, correspond to the claimed unique identification (ID)) and string information of the certain application (see Lawson col. 24 L50-58: the system extracts string information from the application binary);
individually compare each piece of the collected information of the application implemented on the certain OS to each corresponding piece of the collected information of the certain application (see Lawson col. 27 L21-26 and Fig. 15: the system pairwise component analysis between corresponding features of two software programs);
classify the application as an identical application in response to at least one individual comparison resulting in the determination of the identical application (see Lawson col. 28 L27-65: the system performs exact matching based on hashes of the executable software files);
obtain, in response to each individual comparison not resulting in the determination of the identical application, a first similarity value of the application, based on the comparison results (see Lawson col. 25 L45-50: the system scores the quality of a match between executable files; Note: Lawson’s match quality score corresponds to the claimed first similarity value);
compare the first similarity value to a first threshold defining the identical application (see Lawson col. 25 L31-36: NEARLY_IDENTICAL threshold) and a second threshold defining a similar application (see Lawson col. 25 L31-36: the MATCH threshold identifies executable files that are similar);
classify the application as the identical application (see Lawson col. 26 L4-13: executable files with a score greater than the NEARLY_IDENTICAL threshold are assigned to the NearlyIdentical group) or the similar application based on the comparison result (see Lawson col. 26 L4-13: executable files with a score greater than the MATCH threshold are assigned to the Match group); and
transmit the classification result to the electronic device (see Lawson col. 26 L11-13: the NearlyIdentical and Match groups are returned as final results; and see Lawson col. 27 L26-33 and Fig. 16: a similarity report shows the matching pairs of executable files).
Lawson does not appear to explicitly disclose the information of the application implemented on the certain OS including an icon image, and the information of the certain application including an icon image.
However, Wyatt teaches:
collecting information of the application implemented on the certain OS and information of the certain application (see Wyatt para. 0334: the system obtains application metadata for comparison), the information of the application implemented on the certain OS including an icon image, and the information of the certain application including an icon image (see Wyatt para. 0340: icon images are compared);
comparing the collected information of the application implemented on the certain OS to the collected information of the certain application (see Wyatt para. 0340: icon images are compared); and
obtaining a first similarity value of the application, based on the comparison results (see Wyatt para. 0339-0340: the system measures a degree of similarity based on the comparison of icon images and other application metadata).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lawson to include the teachings of Wyatt because comparison of icon images help determine the degree of similarity between applications (see Wyatt para. 0339-0340).

Claims 3, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lawson and Wyatt as applied to claims 1 and 11 above, and further in view of Glover et al. (U.S. Patent Application Publication No. 20140280240 A1, hereinafter referred to as Glover).
As to claim 3, Lawson as modified by Wyatt does not appear to explicitly disclose wherein comparing and analyzing the unique ID comprises: determining whether an application whose unique ID is identical to that of the certain application is included in at least one application; and determining, if it is determined that the application whose unique ID is identical to that of the certain application is included in the at least one application, that the application whose unique ID is identical to that of the certain application is identical to the certain application.
However, Glover teaches wherein comparing and analyzing the unique ID comprises:
determining whether an application whose unique ID (see Glover para. 0048: the system obtains application identifiers that uniquely identify applications) is identical to that of the certain application is included in at least one application (see Glover para. 0050 and Fig. 2: similarity engine 200 comprises ID matcher 214, which compares the application identifier of a source canonical application 226 to identifiers of application editions 228); and
determining, if it is determined that the application whose unique ID is identical to that of the certain application is included in the at least one application, that the application whose unique ID is identical to that of the certain application is identical to the certain application (see Glover para. 0050 and Fig. 2: as a result of the matching, ID matcher 214 returns application identifiers of the selected application editions 228).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lawson as modified by Wyatt to include the teachings of Glover because application identifier matching is more likely to identify to similar applications than other matching techniques and hence it should be performed first (see Glover para. 0039).

As to claim 10, Lawson as modified by Wyatt does not appear to explicitly disclose wherein receiving an input command comprises:  creating an input command if a registration of a user is detected or an account of the user registered in another OS is discovered.
However, Glover teaches wherein receiving an input command comprises:  creating an input command if a registration of a user is detected or an account of the user registered in another OS is discovered (see Glover para. 0016 and Fig. 1A: the method of the invention is invoked when a user purchases destination computing device 120, which has a different operating system than source computing device 110).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lawson as modified by Wyatt to include the teachings of Glover because it helps the user determine how much of their application collection can be re-created on the destination operating system (see Glover para. 0016 and Fig. 1A).

As to claim 13, see the rejection of claim 3 above.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lawson, Wyatt , and Glover as applied to claims 3 and 13 above, and further in view of Cai et al. (U.S. Patent Application Publication No. 20120303606 A1, hereinafter referred to as Cai).
As to claim 4, Lawson as modified by Wyatt and Glover teaches
determining whether an application whose unique ID (see Glover para. 0048: the system obtains application identifiers that uniquely identify applications) is identical to that of the certain application is included in at least one application (see Glover para. 0050 and Fig. 2: similarity engine 200 comprises ID matcher 214, which compares the application identifier of a source canonical application 226 to identifiers of application editions 228);
analyzing similarity between the at least one application and the certain application (see Lawson col. 25 L45-50: the system scores the quality of a match between executable files; Note: Lawson’s match quality score corresponds to the claimed first similarity value; and see Glover para. 0061: similarity matcher 218 obtains similarity scores that measure similarity between applications);
obtaining a similarity value of each of the at least one application, based on the analyzed similarity between the at least one application and the certain application (see Lawson col. 25 L45-50: the system scores the quality of a match between executable files; Note: Lawson’s match quality score corresponds to the claimed first similarity value; and see Glover para. 0061: similarity matcher 218 obtains similarity scores that measure similarity between applications).
Lawson as modified by Wyatt and Glover does not appear to explicitly disclose fragmenting unique IDs into strings according to a delimiter; analyzing similarity based on the fragmented strings; and obtaining a second similarity value, based on the analyzed similarity based on the fragmented strings.
However, Cai teaches:
fragmenting unique IDs into strings according to a delimiter (see Cai para. 0063 and Fig. 4A: a resource identifier, i.e. a URL, is decomposed into a series of syntactical elements);
analyzing similarity based on the fragmented strings (see Cai para. 0062: the system determines URL syntactical similarity); and
obtaining a second similarity value, based on the analyzed similarity based on the fragmented strings (see Cai para. 0096: the system computes a similarity value based on the decomposed URLs).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lawson as modified by Wyatt and Glover to include the teachings of Cai because it enables determining hierarchical relationships between resources named with hierarchical naming schemes (see Cai para. 0062).

As to claim 14, see the rejection of claim 4 above.

Claims 5-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lawson and Wyatt as applied to claims 1 and 11 above, and further in view of Gilbert et al. (U.S. Patent No. 9,197,663 B1, hereinafter referred to as Gilbert).
As to claim 5, Lawson as modified by Wyatt does not appear to explicitly disclose wherein comparing and analyzing the icon image comprises: standardizing the icon image for the certain application; analyzing similarity between the at least one application and the certain application, based on the standardized icon image; and obtaining a third similarity value for each of the at least one application, based on the analyzed similarity between the at least one application and the certain application, based on the standardized icon image.
However, Gilbert teaches wherein comparing and analyzing the icon image comprises:
standardizing the icon image for the certain application (see Gilbert col. 6 L60-67: the system processes an icon image to produce a “quantitative identity” of the image that is suitable for similarity comparison);
analyzing similarity between the at least one application and the certain application, based on the standardized icon image (see Gilbert col. 6 L60-67: the system processes an icon image to produce a “quantitative identity” of the image that is suitable for similarity comparison); and
obtaining a third similarity value for each of the at least one application, based on the analyzed similarity between the at least one application and the certain application, based on the standardized icon image (see Gilbert col. 8 L56 to col 9 L3: the system determines the Hamming distance between an icon image and an reference image; Note: Gilbert’s Hamming distance computed for “quantitative identity” icon images corresponds to the claimed third similarity value).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lawson as modified by Wyatt to include the teachings of Gilbert because it enables the system to identify matches between applications (i.e. “substantially similar to”, see Gilbert col. 9 L4-20) as well as close alternatives (see Gilbert col. 18 L1-13), and it enables tuning the system based on performance to adjust for detection rate and false positive rate (see Gilbert col. 9 L21-30).

As to claim 6, Lawson as modified by Wyatt and Gilbert teaches  further comprising:
determining whether an application that has a third similarity value greater than or equal to a third threshold is included in the at least one application (see Gilbert col. 9 L4-20: the system determines a match by determining whether the difference between images is less than a threshold value; Note: Gilbert’s “threshold value” used to compare “quantitative identity” icon images corresponds to the claimed “third threshold”); and
determining, if it is determined that the application having a third similarity value greater than or equal to the third threshold is included in the at least one application, the application that has the third similarity value greater than or equal to the third threshold is identical to the certain application (see Gilbert col. 9 L4-20: the system determines a match by determining whether the difference between images is less than a threshold value; Note: Gilbert’s “threshold value” used to compare “quantitative identity” icon images corresponds to the claimed “third threshold”).

As to claim 7, Lawson as modified by Wyatt and Gilbert teaches wherein standardizing the icon image for the certain application comprises:
modifying the icon image for the certain application into a standardized icon image so that the icon image for the certain application is identical to the standardized icon image in shape and size (see Gilbert col. 7 L30-48: quantity identity of icon images is determined based on adjusting the size of the icon image to match a reference size, as well as corner emphasis and edge detection); and
filling a background of the icon image after the modification with a background color of the icon image before the modification  (see Gilbert col. 7 L30-48: quantity identity of icon images is determined based on color smoothing for a region of the image).

As to claim 15, see the rejection of claim 5 above.

As to claim 16, see the rejection of claim 6 above.

As to claim 17, see the rejection of claim 7 above.

Claims 8, 9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lawson and Wyatt as applied to claims 1 and 11 above, and further in view of Buyukkayhan et al. (U.S. Patent No. 9,998,484 B1, hereinafter referred to as Buyukkayhan).
As to claim 8, Lawson as modified by Wyatt does not appear to explicitly disclose wherein comparing and analyzing the string information comprises: analyzing similarity between the at least one application and the certain application, based on at least one string included in the string information; and obtaining a fourth similarity value of each of the at least one application, based on the analyzed similarity between the at least one application and the certain application.
However, Buyukkayhan teaches wherein comparing and analyzing the string information comprises:
analyzing similarity between the at least one application and the certain application  (see Buyukkayhan col. 10 L57-67 and Fig. 4: the system determines similarity between software modules using edit distance as a distance function for comparison between strings), based on at least one string included in the string information (see Buyukkayhan col. 12 L6-12 and Fig. 3: the system uses string values such as description and company name as features that describe software modules); and
obtaining a fourth similarity value of each of the at least one application, based on the analyzed similarity between the at least one application and the certain application (see Buyukkayhan col. 10 L57-67 and Fig. 4: the system determines similarity between software modules using edit distance as a distance function for comparison between strings).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lawson as modified by Wyatt to include the teachings of Buyukkayhan because it enables classification of unknown software modules without relying solely on signature matching of binary analysis,  improving system performance (see Buyukkayhan col. 1 L31-42).

As to claim 9, Lawson as modified by Wyatt and Buyukkayhan teaches further comprising:
determining whether an application that has a fourth similarity value greater than or equal to a fourth threshold is included in the at least one application (see Buyukkayhan col. 17 L67 to col. 18 L3: if an unknown software module is within a threshold distance to a known software module, the unknown software module is considered to be similar to that known software module); and
determining, if it is determined that the application that has a fourth similarity value greater than or equal to a fourth threshold is included in the at least one application, the application that has a fourth similarity value greater than or equal to the fourth threshold is identical to the certain application (see Buyukkayhan col. 17 L67 to col. 18 L3: if two software modules have a distance of 0, they are considered identical).

As to claim 18, see the rejection of claim 8 above.

As to claim 19, see the rejection of claim 9 above.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to software similarity searching.
a.	Lachambre et al.; “COMPUTER-IMPLEMENTED METHODS AND SYSTEMS FOR DETERMINING APPLICATION MATCHING STATUS”; U.S. PGPub. No. 20190235990 A1.
Teaches automatically analyzing software applications to detect matching applications (see para. 0038, 0047-0052, and Fig. 3A).
b.	Mahaffey et al.; “IDENTIFYING MANNER OF USAGE FOR SOFTWARE ASSETS IN APPLICATIONS ON USER DEVICES”; U.S. PGPub. No. 20150172146 A1.
Teaches software similarity matching (see para. 0176-0178 and 0187-0189).
c.	Dang et al.; “CODE CLONE NOTIFICATION AND ARCHITECTURAL CHANGE VISUALIZATION”; U.S. PGPub. No. 20120159434 A1.
Teaches analyzing software code to automatically detect similar instances of the same code (see para. 0011).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information                                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571)270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UM/Examiner, Art Unit 2163                                                                                                                                                                                                        

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163